DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


       Claim(s) 1, 4-5, 6-8, 10-11, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2016/0221145)
  Huang discloses a polishing pad/an article, comprising:
 a surface layer 220 having a repeating microstructure (fig. 2G), comprising:
a top major protruding surface defining a plane and a bottom major surface opposite the top major surface (page 3, para 0031, fig. 2E),
a plurality of projections 210 extending from the plane of the top major surface (page 3, para 0030, fig. 2E), wherein the plurality of projections has an areal density about 40% of a surface area of the top major surface (page 3, para 0033, page 7, para 0065),
a plurality of microstructures 218 extending from the plurality of projections 210 (page 3, para 0031-0032, fig. 2E) and a base layer 200 coupled to at least a portion of the surface layer at the bottom major surface (page 2, para 0028, fig. 2E)
Regarding claim 4, Huang discloses that a portion of the plurality of projections are circular projections (page 3, para 0032, fig. 2G)
Regarding claim 5, Huang discloses that the portion of the plurality of projections/groove patterns extend a length of the polishing pad/the article (fig. 2G)
Regarding claim 6, Huang discloses that a portion of the plurality of projections/groove patterns are axial striped projections (page 4, para 0041, fig. 2G)
Regarding claim 7, as shown in fig. 2G of Huang, the portion of the plurality of projections/groove patterns extend a radius of the article.
Regarding claim 8, as shown in fig. 2G of Huang, the portion of the plurality of projections/groove patterns are parallel striped projections
Regarding claim 10, Huang discloses that the base layer includes a pressure sensitive adhesive (page 7, para 0064)
 Regarding claim 11, Huang discloses that the base layer includes a multiple layers of different materials/a plurality of structures corresponding to the plurality of projections 210 extending from the plane of the top major surface (page 8, para 0072)
Regarding claim 12, Huang discloses that the polishing pad/article comprising an intermediate layer comprising a plurality of spacers 214 between a portion of the surface layer and at least a portion of the base layer and corresponding to the plurality of projection extending from the plane of the top major surface (page 3, para 0032, fig. 2E)

Regarding claim 13, Huang discloses that each of the plurality of microstructures 218 having a final diameter of 200 microns/0.20 mm (page 10, claim 21), which reads on each of the plurality of microstructures has a microstructure height less than about 1 mm

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2016/0221145)
     Huang discloses a polishing system (page 1, para 0020), comprising:
a carrier assembly configured to hold a substrate (page 9, para 0084)
 a polishing pad/an article, comprising:
 a surface layer 220 having a repeating microstructure (fig. 2G), comprising:
a top major protruding surface defining a plane and a bottom major surface opposite the top major surface (page 3, para 0031, fig. 2E),
a plurality of projections 210 extending from the plane of the top major surface (page 3, para 0030, fig. 2E), wherein the plurality of projections has an areal density about 40% of a surface area of the top major surface (page 3, para 0033, page 7, para 0065),
a plurality of microstructures 218 extending from the plurality of projections 210 (page 3, para 0031-0032, fig. 2E) and a base layer 200 coupled to at least a portion of the surface layer at the bottom major surface (page 2, para 0028, fig. 2E)
a platen coupled to the polishing pad (page 9, para 0085, fig. 8)
a polishing slurry comprising a fluid component and an abrasive component, and
wherein the system is configured to move the polishing pad relative to the substrate (page 9, para 0084-0085, fig. 8)
 Regarding claim 17, Huang discloses that the plurality of projections 210 of the polishing pad
has a spacing that is less than a width of the substrate (page 9, para 0079, 0084, 0085, fig. 2E, 8)

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2016/0221145)
         Huang discloses a method, comprising: 
      providing a semiconductor wafer/substrate having a major surface (page 9, para 0085, fig. 8)
     providing a polishing pad/an article, the polishing pad/article comprising: a surface layer 220 having a repeating microstructure (fig. 2G), comprising:
   a top major protruding surface defining a plane and a bottom major surface opposite the top major surface (page 3, para 0031, fig. 2E),
  a plurality of projections 210 extending from the plane of the top major surface (page 3, para 0030, fig. 2E), wherein the plurality of projections has an areal density about 40% of a surface area of the top major surface (page 3, para 0033, page 7, para 0065),
  a plurality of microstructures 218 extending from the plurality of projections 210 (page 3, para 0031-0032, fig. 2E) and a base layer 200 coupled to at least a portion of the surface layer at the bottom major surface (page 2, para 0028, fig. 2E)
providing a polishing slurry comprising a fluid component and an abrasive component; and contacting the major surface of the substrate with the polishing pad and the polishing slurry while there is relative motion between the polishing pad and the major surface of the wafer/substrate (page 9, para 0084-0085, fig. 8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2016/0221145) as applied to claim(s) 1, 4-5, 6-8, 10-11, 12-13 above and further in view of Roy et al (US 2008/0207100)
   The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed inventions as per claims 2-3, Roy fails to disclose the limitations of wherein each of the plurality of projections has a projection height of at least about 20 µm/ wherein each of the plurality of projections has a projection width of at least about 1 mm.
  Roy disclose a polishing pad comprising: a plurality of grooves/projections on the top surface of the pad, wherein each of the plurality of grooves/projections has a typical depth/height of 100 µm, which reads on at least about 20 µm and each of the plurality of grooves/projections has a width of 50-500 µm (page 17, para 0169-0170)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the plurality of projections having a typical projection height of at least about 20 µm and a projection width of at least about 1 mm in Huang’s polishing pad to maintain a constant groove density across the polishing surface which can be important for maintaining uniformity in polishing performance across the surface of the pad as taught in Roy (page 17, para 0170)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2016/0221145) as applied to claim(s) 1, 4-5, 6-8, 10-11, 12-13 above and further in view of Tsai et al (US 9,867,956)
   The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claim 9, Huang fails to disclose the limitation of wherein the plurality of projections has a spacing between two adjacent projections of at least 1 cm
  Tsai discloses a polishing pad comprising: a plurality of grooves/projections on the top surface of the pad, the plurality of grooves/projections has a suitable pitch/spacing between two adjacent grooves/ projections of 1 cm (col 13, lines 24-58)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the plurality of grooves/projections having a conventional suitable pitch/spacing between two adjacent grooves/ projections of 1 cm, as taught in Tsai, in Huang’s polishing pad with the reasonable expectation of success

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2016/0221145) as applied to claim(s) 1, 4-5, 6-8, 10-11, 12-13 above and further in view of Hsu et al (US 8,900,036)
   The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed inventions as per claims 14-15, Huang fails to disclose the limitations of wherein the plurality of projections has an areal density between about 1% to about 10% of a surface area of the top major surface and wherein the plurality of projections has a density of between about 3 to about 200 projections per 100 square inches
 Hsu discloses a polishing pad comprising: a plurality of micro-grooves/projections on the top surface of the pad (see abstract), the micro-grooves may exhibit a relatively high surface density up to a maximum of 600 micro-grooves per millimeter/ 600 micro-grooves per millimeter (col 3, lines 20-34)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s polishing pad by arranging the areal density of the plurality of projections on the top surface of the pad to any desirable densities including the claimed an areal density between about 1% to about 10% of a surface area of the top major surface and a density of between about 3 to about 200 projections per 100 square inches for uniform and efficient planarization of various devices as taught in Hsu ( col 3, lines 51-58)

Allowable Subject Matter
Claims 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
    The following is a statement of reasons for the indication of allowable subject matter:  
  Regarding claim 19, the cited prior art of record fails to disclose or render obvious a method comprises the step of producing force modulations on the major surface of the substrate, wherein a peak of the force modulations corresponds to contact of the major surface of the substrate with a projection of the polishing pad, in combination with the rest of the steps of claim 19

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    Lin (US 2015/0306737)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713